Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 04/17/2020.
Claims 1-15 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 09/11/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-3, 6-9 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Potts et al (US 20200293712).
Claim 1:
	Potts suggests a system comprising: a computing platform including a hardware processor and a system memory storing a software code and a content labeling predictive model [Fig 2A, element 3210 (“project dataset” = ‘content labeling predictive model’)]. Potts suggests the hardware processor configured to execute the software code to: scan a database to identify a plurality of content assets stored in the database [Fig 2A, element 3210 and par 6 (“explore project dataset” = ‘scan a database’)]. Potts suggests parsing metadata stored in the database to identify a plurality of labels associated with the plurality of identified content assets [Fig 2A, element 3215 (“Preannote each document” = ‘parsing metadata … to identify a plurality of labels’]. Potts suggests generating graph data by creating a plurality of first links linking each one of the plurality of identified content assets to each of the plurality of is identified labels associated with a corresponding one of the plurality of identified content assets [Fig 2A, element 3215 (“Preannote” means categorizing/classifying/tagging/labeling a category/label to a file). Fig 5 and Fig 42 (An example of a graph). Par 6-7 (The process of labeling data is equivalent to linking a file to a label or category)]. Potts suggests using at least one classifier network included in the software code ta generate training data for the content labeling predictive model using the graph data [Par 6-7, 123 and 128 (Labeling data and training data)]. Potts suggests training, using a training dataset including the training data generated by the at least one classifier network, the content labeling predictive model [Par 6-7, 123 and 128 (Labeling data and training data)].
Claim 2:
	Potts suggests wherein the at least one classifier network comprises a plurality of classifier networks configured to operate in parallel to generate training data [Par 229, 300 and 341].
Claim 3:
	Potts suggests wherein one or more of the classifier networks operated in parallel further comprise one or more classifier networks chained together in sequence to generate training data [Par 229, 300 and 341].
Claim 6:
	Potts suggests wherein the plurality of identified content assets comprises heterogeneous content assets [Par 86].
Claim 7:
	Potts suggests wherein the plurality of identified content assets comprises content in a plurality of different file formats [Par 81].
Claim 8:
	Potts suggests wherein the plurality of identified content assets comprises content of a plurality of different media types [Par 81].
Claim 9:
Claim 9 is essentially the same as claim 1 and rejected under the same reasons as applied above.
Claim 13:
Claim 13 is essentially the same as claim 7 and rejected under the same reasons as applied above.
Claim 14:
Claim 14 is essentially the same as claim 8 and rejected under the same reasons as applied above.


Allowable Subject Matter
6.	Claims 4-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 15 is in condition for allowance.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
07/28/2022

/HUNG D LE/Primary Examiner, Art Unit 2161